UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported) September 2, 2011 (August 29, 2011) GAMESTOP CORP. (Exact Name of Registrant as Specified in Charter) Delaware (State or Other Jurisdiction of Incorporation) 1-32637 20-2733559 (Commission File Number) (IRS Employer Identification No.) 625 Westport Parkway, Grapevine, Texas (Address of Principal Executive Offices) (Zip Code) (817) 424-2000 (Registrant’s Telephone Number, Including Area Code) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01.Other Events. On August 29, 2011, Wilmington Trust Company, the Trustee (the “Trustee”) under the Indenture, dated September 28, 2005 (the “Indenture”), governing GameStop Corp.’s 8% Senior Notes due 2012 (the “Notes”), at the direction of GameStop Corp. (the “Company”), gave notice to the holders of the Notes that on October 1, 2011 (the “Redemption Date”), the Company will redeem a portion of the Notes remaining outstanding, in an aggregate principal amount of $125 million, pursuant to the Indenture’s optional redemption provisions.Pursuant to the Indenture, the Trustee will select the Notes to be redeemed (the “Redeemed Notes”) on a pro rata basis or in accordance with any other method the Trustee considers fair and appropriate.The redemption price for the Redeemed Notes will be 100% of the principal amount plus all accrued and unpaid interest to the Redemption Date. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GAMESTOP CORP. Date:September 2, 2011 By: /s/ Robert A. Lloyd Robert A. Lloyd Executive Vice President and Chief Financial Officer
